Exhibit 10.29

ENGILITY HOLDINGS, INC.

AMENDED AND RESTATED CHANGE IN CONTROL SEVERANCE PLAN

THIS AMENDED AND RESTATED CHANGE IN CONTROL SEVERANCE PLAN, adopted as of May
15, 2017 (the “Effective Date”) by ENGILITY HOLDINGS, INC., a Delaware
corporation, has been established to provide for the payment of severance
benefits to Eligible Employees (as defined below).

Section 1.Definitions.  Unless the context clearly indicates otherwise, when
used in this Plan:

(a)“Actual Bonus” means any Bonus actually paid or payable to an Eligible
Employee (excluding any reduction in amount resulting from an adverse change to
the assumptions (including an Eligible Employee’s Target Bonus) or calculation
methodology for determining the amount of such Bonus made on or after a Change
in Control).

(b)“Affiliate” means, with respect to any entity, any other corporation,
organization, association, partnership, sole proprietorship or other type of
entity, whether incorporated or unincorporated, directly or indirectly
controlling or controlled by or under direct or indirect common control with
such entity.

(c)“Annual Bonus” means the greater of (i) the Eligible Employee’s Average Bonus
or (ii) the Eligible Employee’s Target Bonus, as determined immediately prior to
the date of the Eligible Employee’s termination of employment.

(d)“Annual Compensation” means the sum of (x) the greater of the Eligible
Employee’s Base Salary in effect (A) immediately prior to the date of the Change
in Control or (B) immediately prior to the date of termination of the Eligible
Employee (or, if an Eligible Employee resigns for Good Reason, immediately prior
to the event set forth in the notice of termination given in accordance with
Section 16 of this Plan), and (y) the Eligible Employee Annual Bonus.

(e)“Anticipatory Termination” means a termination of an Eligible Employee made
in connection with or in anticipation of a Change in Control at the request of,
or upon the initiative of, the acquiror in the Change in Control transaction or
otherwise in connection with or anticipation of the Change in Control.

(f) “Average Bonus” means the average of all Bonuses paid or payable to an
Eligible Employee in respect of the three Fiscal Years ended prior to the Fiscal
Year in which the employment of the Eligible Employee is terminated (or, if the
Eligible Employee was not employed by the Company during each of such Fiscal
Years, such lesser number of Fiscal Years during which the Eligible Employee was
so employed); provided that for purposes of

 

--------------------------------------------------------------------------------

 

calculating “Average Bonus,” any pro-rated Bonus awarded to the Eligible
Employee for a Fiscal Year in which the Eligible Employee was employed for less
than the full Fiscal Year shall be annualized;

(g)“Base Salary” means an Eligible Employee’s annual rate of base salary in
effect on the date in question, determined on a “gross wages” basis (i.e., prior
to reduction for any employee-elected salary reduction contributions made to an
Employer-sponsored non-qualified deferred compensation plan or an
Employer-sponsored plan pursuant to Section 401(k) or 125 of the Code), and
excluding bonuses, overtime, allowances, commissions, deferred compensation
payments and any other extraordinary remuneration.

(h)“Board” means the board of directors of the Company.

(i)“Bonus” means the amount payable to an Eligible Employee under the Company’s
applicable annual cash incentive bonus plan with respect to a Fiscal Year.  

(j)“Bonus Fraction” means, with respect to any Eligible Employee, a fraction,
the numerator of which shall equal the number of days the Eligible Employee was
employed by the Eligible Employee’s Employer in the Fiscal Year in which the
Eligible Employee’s termination occurs and the denominator of which shall equal
365.

(k)“Cause” means, with respect to an Eligible Employee, “Cause” as defined in
such individual’s employment or similar agreement with the Company or an
Affiliate, or in the absence thereof, “Cause” shall mean an Eligible Employee’s:

(1)intentional and material failure to perform, or gross negligence in the
performance of, reasonably assigned duties of the Eligible Employee’s position,
which failure or the effects of such failure the Eligible Employee does not cure
within fifteen days of the Company providing written notice of such failure;

(2)material personal dishonesty or willful misconduct in the performance of
duties or with respect to the Company or its Affiliates;

(3)misappropriation of funds or fraud with respect to the Company or its
Affiliates;

(4)conviction of, or a plea of guilty or nolo contendere to, a felony or other
crime involving moral turpitude; or

(5)(a) any breach by an Eligible Employee of, or any act by the Eligible
Employee causing the Company or its Affiliates to breach, applicable laws or
regulations relating to securities of the Company or its Affiliates or other
material laws or regulations relating to the Company or

2

 

--------------------------------------------------------------------------------

 

its Affiliates, or (b) any willful or grossly negligent act by the Eligible
Employee resulting in an investigation by the Securities and Exchange
Commission, which, in each of cases (a), and (b) above, that materially
adversely affects the Company or its Affiliates or the Eligible Employee’s
ability to perform his or her duties to his or her Employer.

For purposes of this definition, an act, or failure to act, on an Eligible
Employee’s part shall be deemed “willful” if done, or omitted to be done, by the
Eligible Employee in bad faith and without reasonable belief that the action or
omission was in the best interest of his or her Employer. Any termination for
Cause shall be communicated by written notice to the Eligible Employee given in
accordance with Section 16 hereof, and shall be subject to cure by the Eligible
Employee in the case of item (1) above.

(l)“CEO Designee” means any employee of the Company or its wholly-owned
subsidiaries designated by the Chief Executive Officer in writing to participate
in the Plan, and then ratified by the Compensation Committee.

(m)“CEO Direct Report” means any Employee of the Company or any of its
wholly-owned subsidiaries who reports directly to the Chief Executive Officer.

(n)“Change in Control” means:

(1)the acquisition by any person or group (including a group within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act), other than the Company or
any of its subsidiaries, of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of a majority of the combined voting
power of the Company’s then outstanding voting securities, other than by any
employee benefit plan maintained by the Company;

(2)the sale of all or substantially all the assets of the Company and its
subsidiaries taken as a whole; or

(3)the election, including the filling of vacancies, during any period of 24
months or less, of 50% or more, of the members of the Board, without the
approval of Continuing Directors, as constituted at the beginning of such
period. “Continuing Director” shall mean any director of the Company who either
(i) is a member of the Board on May 15, 2017, or (ii) is nominated for election
to the Board by a majority of the Board which is comprised of directors who
were, at the time of such nomination, Continuing Directors; provided, however,
that no individual shall be considered a Continuing Director if such individual
initially assumed office as a result of the actual or threatened solicitation of
proxies or consents by or on behalf of a person other than the Board (a “Proxy

3

 

--------------------------------------------------------------------------------

 

Contest”) including by reason of any agreement intended to avoid or settle any
Proxy Contest.

(o)“Chief Executive Officer” means the Chief Executive Officer of the Company.

(p)“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

(q)“Code” means the Internal Revenue Code of 1986, as amended.

(r)“Company” means Engility Holdings, Inc., a Delaware corporation and, after a
Change in Control, any successor or successors thereto.

(s)“Compensation Committee” means the Compensation Committee of the Board.

(t)“Disability” means that an Eligible Employee, as a result of incapacity due
to physical or mental illness, becomes eligible for benefits under the long-term
disability plan or policy of the Company or a subsidiary in which the Eligible
Employee is eligible to participate.

(u)“Eligible Employee” means an Employee whose employment with Employee’s
Employer (i) is terminated by the Employer for any reason other than Cause,
Disability or death (A) as an Anticipatory Termination, but only (x) if an
anticipated Change in Control actually occurs during the period in which this
Plan is effective and (y) to the extent such Change in Control also constitutes
a change in ownership or effective control, or in the ownership of a substantial
portion of the assets, within the meaning of Section 409A(a)(2)(A)(v) of the
Code or (B) during the two-year period beginning on the effective date of a
Change in Control, or (ii) terminates during the two-year period beginning on
the effective date of a Change in Control on account of such Employee’s
resignation for Good Reason within six months from the date the Employee first
becomes actually aware of the existence of Good Reason.

(v)“Employee” means a person qualifying as any of following immediately prior to
the date of a Change in Control: (i) the Chief Executive Officer, (ii) any
Senior Vice President or higher position (e.g., President, Executive Vice
President, etc.), (iii) any Vice President and (iv) any CEO Designee.

(w)“Employer” means, with respect to any Eligible Employee, the legal entity
that employed such person prior to any termination of employment contemplated
hereunder.

(x)“Exchange Act” means the Securities Exchange Act of 1934, as amended.

4

 

--------------------------------------------------------------------------------

 

(y)“Fiscal Year” means any given fiscal year of the Company.

(z)“Good Reason” means any of the following actions on or after a Change in
Control, without the Eligible Employee’s express prior written approval, other
than due to Employee’s Disability or death:

(1)any material reduction in Base Salary or Target Bonus or, if applicable,
long-term incentive opportunity;

(2)subject to the terms and conditions of the applicable plan(s), any failure by
an acquiror to continue to provide employee benefits that are substantially
comparable in the aggregate to those afforded to the Employee immediately prior
to the Change in Control; for this purpose “employee benefits” shall mean
retirement, fringe and welfare benefits;

(3)any material adverse change in the Eligible Employee’s position, duties or
responsibilities, or an assignment to the Eligible Employee of duties that are
materially inconsistent with the Eligible Employee’s position;

(4)any relocation of the Eligible Employee’s principal place of business of 50
miles or more, provided that such relocation also increases the Eligible
Employee’s commute by at least 25 miles; or

(5)the failure of any successor or assignee (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all of
the business and/or assets of the Company in connection with any Change in
Control, by agreement in writing in form and substance reasonably satisfactory
to the Eligible Employee, expressly, absolutely and unconditionally to assume
and agree to perform all obligations under this Plan.

An Eligible Employee must provide written notice to the Company pursuant to
Section 16 hereof of the Eligible Employee’s intent to resign for Good Reason
within 45 days of the Eligible Employee’s actual or constructive knowledge of
the occurrence of an event described in subparagraphs (1) to (5) above (each, a
“Good Reason Event”) in order for the Eligible Employee’s resignation for Good
Reason to be effective hereunder.  Upon receipt of such notice, the Company
shall have 30 days (the “Cure Period”) to rectify the Good Reason Event.  If the
Company fails to rectify the Good Reason Event prior to the expiration of the
Cure Period, then the Eligible Employee may terminate employment within 30 days
following the expiration of the Cure Period, and such termination will be
considered for Good Reason.

(aa)“Plan” means this Engility Holdings, Inc. Change in Control Severance Plan,
as in effect from time to time.

5

 

--------------------------------------------------------------------------------

 

(bb)“Release” means a release to be signed by an Eligible Employee in such
standard form as the Company shall reasonably determine, which shall, to the
extent permitted by law, waive all employment-related claims and actions against
the Company and such other related parties and entities as the Company
reasonably chooses to include in the release except for claims and actions for
benefits provided under (or contemplated by) the terms of this Plan (which
Release is not revoked by the Eligible Employee).

(cc)“Senior Vice President” means any Senior Vice President of the Company or
any of its wholly-owned subsidiaries.

(dd)“Severance Multiple” means, with respect to any Eligible Employee, the
highest of the following multiples applicable to such person:

(1)the multiple of three (3), for the Chief Executive Officer;

(2)the multiple of two (2), for each Senior Vice President or higher position
(e.g., President, Executive Vice President, etc.); and

(3)the multiple of one (1), for each Vice President or CEO Designee.

(ee) “Target Bonus” means the greater of (1) an Eligible Employee’s target
Bonus, determined as the percentage of salary that may be earned by the Eligible
Employee as a Bonus if the applicable performance measures are achieved at the
“target” (or similar) level, as in effect immediately prior to the date of the
Change in Control or (2) an Eligible Employee’s target Bonus in effect
immediately prior to the date on which the Eligible Employee is terminated (or,
if an Eligible Employee resigns for Good Reason, immediately prior to the event
set forth in the notice of termination given in accordance with Section 16).

(ff)“Vice President” means any Vice President of the Company or any of its
wholly-owned subsidiaries who is a CEO Direct Report.

Section 2.Severance Benefits.  Each Eligible Employee who executes a Release in
the manner prescribed by the Company within 45 days following such Eligible
Employee’s date of termination (and does not revoke such Release within the
7-day revocation period therein), and additionally, for each Employee who agrees
at such time to be subject to the restrictive covenants set forth on Exhibit A
shall become entitled to the following:

(a)Severance Pay.

(1)Each such Eligible Employee shall be entitled to receive cash severance pay
from his or her Employer in a lump sum amount equal to the sum of:

(i)the Eligible Employee’s Severance Multiple, multiplied by the Eligible
Employee’s Annual Compensation; and

6

 

--------------------------------------------------------------------------------

 

(ii)either: (a) if determinable on the date of termination (i.e., by way of a
formula or calculation applied on a basis consistent with past practice), the
Actual Bonus for the Eligible Employee’s actual period of service during the
year of termination, or (b) the Average Bonus multiplied by the Bonus Fraction.

(b)Welfare Benefit Continuation.

(1)For each such Eligible Employee, for a period of years (or fractions thereof)
equal to the Severance Multiple following the Eligible Employee’s termination of
employment (the “Employee Welfare Continuation Period”), the Eligible Employee
and such Eligible Employee’s spouse and eligible dependents (each as defined
under the applicable program) shall receive: (x) medical and dental insurance
coverages at the same benefit levels as provided to the Eligible Employee
immediately prior to the Change in Control, for which the Company will (A)
reimburse the Eligible Employee (on an after-tax basis) during the first 18
months of the Employee Welfare Continuation Period or, if shorter, the period of
actual COBRA continuation coverage received by the Eligible Employee during the
Employee Welfare Continuation Period, for the total amount of the monthly COBRA
medical and dental insurance premiums payable by the Eligible Employee for such
continued benefits in excess of the cost the Eligible Employee paid for such
coverage (on a monthly premium basis) immediately prior to such termination of
employment and (B) provide such coverage for any remaining portion of the
Employee Welfare Continuation Period at the same cost to the Eligible Employee
(on an after-tax basis) as is generally provided to similarly situated active
employees of the Company (or, if it is not possible, would result in adverse tax
consequences, or is cost-prohibitive for the Company to provide such coverage
for such remaining portion, the Company will pay the Eligible Employee a cash
lump sum payment equal to the premiums the Company would have paid if the
Eligible Employee had remained an active employer, subject to Section 5 hereof),
provided, however, that if, during the Employee Welfare Continuation Period, the
Eligible Employee becomes employed by a new employer that provides medical and
dental coverage, the Company’s continuing medical and dental coverage (and any
cash payments in lieu thereof) shall cease; and (y) life insurance coverage at
the same benefit level as provided to the Eligible Employee immediately prior to
the Change in Control and at the same cost to the Eligible Employee as is
generally provided to similarly situated active employees of the Company (or if
such coverage is no longer provided by the Company, then at the Employee’s cost
immediately prior to the Change in Control).

(c)Outplacement.  Such Eligible Employee shall receive reasonable outplacement
services to be provided by a provider selected by such Eligible Employee, the
cost of which shall be borne by the Company.

7

 

--------------------------------------------------------------------------------

 

(d)Equity Awards.  All outstanding equity awards held by Eligible Employees
shall be governed solely by the terms and conditions of the grant agreements
(or, to the extent not addressed in the particular grant agreement, the
underlying equity incentive plan) for such awards.

Section 3.Time of Severance Payments.  The cash severance payable to an Eligible
Employee under Section 2(a)(i) above shall be paid to such Eligible Employee in
a single lump sum less applicable withholdings under Section 5 of this Plan on
the 60th day following the Eligible Employee’s date of termination, except as
otherwise provided in this Plan. The cash severance payable to an Eligible
Employee under Section 2(a)(ii) above shall be paid to such Eligible Employee at
the same time that Bonuses are paid to the Company’s eligible active employees
in the Fiscal Year following the Fiscal Year in which the Bonus was earned and
in accordance with the applicable annual cash incentive bonus plan; provided,
however, in either case that the Company shall not be required to pay or
continue to pay the cash severance pay benefits (or other severance benefits in
Section 2) in the event such Eligible Employee does not sign a Release within
the required time period or such Eligible Employee revokes the Release during
the time to revoke, if any; and provided, further, that if the designated period
for executing such a Release spans two calendar years, the cash severance pay
benefits payable under Section 2 above shall be paid to such Eligible Employee
in the second calendar year.  The foregoing shall be subject to the provisions
of Section 6(b) relating to Section 409A of the Code, if and to the extent
applicable.

Section 4.Accrued Benefits.  Upon an Eligible Employee’s termination of
employment in connection with or following a Change in Control, such Eligible
Employee shall be entitled to receive the following as accrued benefits: (i) any
unpaid Base Salary through the date of such Eligible Employee’s termination and
(ii) any earned but unpaid Bonus applicable to the Fiscal Year immediately
preceding the Fiscal Year in which the termination occurs.  In addition, such
Eligible Employee shall be entitled to prompt reimbursement of any unreimbursed
expenses properly incurred by such Eligible Employee in accordance with Company
policies prior to the date of such Eligible Employee’s termination.  Such
Eligible Employee shall also be able to receive such other benefits to which
such Eligible Employee may be entitled pursuant to the terms and conditions of
(1) the employee compensation, incentive, equity, benefit or fringe benefit
plans, policies or programs of the Company, other than any Company severance
policy and as provided in Section 14(a) of this Plan, and (2) the
indemnification and D&O insurance plans, policies or programs of the Company.

Section 5.Tax Withholding.  The Company shall withhold from any amount payable
to an Eligible Employee pursuant to this Plan, and shall remit to the
appropriate governmental authority, any income, employment or other tax the
Company is required by applicable law to so withhold from and remit on behalf of
such Eligible Employee.

Section 6.Section 409A.

(a)Notwithstanding any other provision of this Plan, any payments or benefits
due under this Plan upon or in connection with a termination of an Eligible
Employee’s employment shall be paid, and this Plan shall be interpreted, in a
manner that is intended to comply with Section 409A of the Code, including

8

 

--------------------------------------------------------------------------------

 

regulations promulgated thereunder (“Section 409A”).  Each payment made or
benefit provided under this Plan shall be designated as a “separate payment”
within the meaning of Section 409A.  To the maximum extent permitted, such
payments or benefits shall be treated as separate payments that qualify for the
“short-term deferral” exception under Section 409A and for the “involuntary
separation pay” exception under Section 409A.

(b)In the event an Eligible Employee who is a “specified employee” within the
meaning of the Section 409A becomes entitled to the payment of any severance
payments or benefits under this Plan, such payment or benefit shall be deferred
until the date that is six months following the Eligible Employee’s “separation
from service” (within the meaning of Section 409A), if and to the extent such
delay is required to comply with Section 409A and the exceptions under Section
409A do not apply.

(c)To the extent any reimbursements or in-kind benefits due to an Eligible
Employee under this Plan constitute “deferred compensation” under Section 409A,
any such reimbursements or in-kind benefits shall be paid to such Eligible
Employee in a manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv).

(d)Notwithstanding the foregoing, neither the Company nor any of its employees
or representatives shall have any liability to any Eligible Employee to the
extent that any payment or benefit hereunder is determined to be subject to any
tax or interest under Section 409A.

Section 7.Limitation of Certain Payments.

(a)In the event the Company determines, based upon the advice of an independent
nationally recognized public accounting firm (which may, but need not be the
independent registered public accounting firm of the Company), that part or all
of the consideration, compensation or benefits to be paid to an Eligible
Employee under this Plan constitute “parachute payments” under Section
280G(b)(2) of the Code, then, if the aggregate present value of such parachute
payments, singularly or together with the aggregate present value of any
consideration, compensation or benefits to be paid to such Eligible Employee
under any other plan, arrangement or agreement which constitute “parachute
payments” (collectively, the “Parachute Amount”) exceeds 2.99 times such
Eligible Employee’s “base amount,” as defined in Section 280G(b)(3) of the Code
(the “Employee Base Amount”), the amounts constituting “parachute payments”
which would otherwise be payable to or for the benefit of such Eligible Employee
shall be reduced to the extent necessary so that the Parachute Amount is equal
to 2.99 times the Employee Base Amount (the “Reduced Amount”); provided that
such amounts shall not be so reduced if the Company determines, based upon the
advice of an independent nationally recognized public accounting firm (which
may, but need not be the independent registered public accounting firm of the
Company), that without such reduction such Eligible Employee would be entitled

9

 

--------------------------------------------------------------------------------

 

to receive and retain, on a net after-tax basis (including, without limitation,
any excise taxes payable under Section 4999 of the Code), an amount which is
greater than the amount, on a net after tax basis, that such Eligible Employee
would be entitled to retain upon his receipt of the Reduced Amount.

(b)If the determination made pursuant to clause (a) of this Section 7 results in
a reduction of the payments that would otherwise be paid to such Eligible
Employee except for the application of clause (a) of this Section 7, the
reduction shall be made in the following order: (i) first, any stock options
whose exercise price is less than the fair market value of the Company’s stock
in a transaction subject to Section 280G of the Code shall be cancelled; (ii)
second, cash payments set forth in Section 2(a) shall be reduced; (iii) third,
other cash payments; and (iv) fourth, all other non-cash benefits and each to
the minimum extent as required by the operation of this Section 7.  Such
reductions shall be made otherwise in a manner consistent with the requirements
of Section 409A.  Determinations hereunder shall take into account the exclusion
for reasonable compensation for services to be rendered (including agreements
not to render services) after a change in control in accordance with Section
280G of the Code, as determined by an independent nationally recognized public
accounting firm (which may, but need not be the independent registered public
accounting firm of the Company).

(c)As a result of potential uncertainty in the application of Section 280G of
the Code at the time of a determination hereunder, it is possible that payments
will be made to an Eligible Employee by his or her Employer which should not
have been made under clause (a) of this Section 7 (“Overpayment”) or that
additional payments which are not made by such Employer pursuant to clause (a)
of this Section 7 should have been made (“Underpayment”).  In the event that
there is a final determination by the Internal Revenue Service, or a final
determination by a court of competent jurisdiction, that an Overpayment has been
made, any such Overpayment shall be repaid by such Eligible Employee to the
Employer together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code.  In the event that there is a final
determination by the Internal Revenue Service, a final determination by a court
of competent jurisdiction or a change in the provisions of the Code or
regulations pursuant to which an Underpayment arises under this Plan, any such
Underpayment shall be promptly paid by the Employer to or for the benefit of
such Eligible Employee, together with interest at the applicable federal rate
provided for in Section 7872(f)(2) of the Code.

Section 8.Dispute Resolution.  Any dispute hereunder or with regard to any
document or agreement referred to herein shall be resolved by arbitration before
JAMS in Washington, DC.  The determination of the arbitrator shall be final and
binding on the parties hereto and may be entered in any court of competent
jurisdiction.

10

 

--------------------------------------------------------------------------------

 

Section 9.Applicable Law.  This Plan shall be governed and construed in
accordance with applicable federal law; provided, however, that wherever such
law does not otherwise preempt state law, the laws of the Commonwealth of
Virginia shall govern.

Section 10.Legal Fees.  All reasonable legal fees and expenses incurred by an
Eligible Employee in connection with any non-frivolous claim to enforce any
right to payment made pursuant to this Plan shall be borne by the Company.

Section 11.Plan Term; Amendment and Termination.  The term of this Plan shall
initially expire on December 31, 2020 (the “Plan Term”), provided that on such
date and on each anniversary date thereof, the Plan Term shall be extended for
an additional one (1) year unless, at least 6 months prior to such anniversary
date, the Board takes action to terminate the Plan (effective at the expiration
of the then-current Plan Term), and provides written notice to Eligible
Employees of such action.  During the Plan Term, the Plan may not be amended in
any manner that is adverse to an Eligible Employee, without the written consent
of the Eligible Employee.  No amendment or termination of the Plan shall impair
the rights of an Eligible Employee who has incurred a termination of employment
with entitlement to severance payments of benefits under the Plan.  Subject to
the foregoing limitations, the Company reserves the right to amend or terminate
the Plan, by action of the Board; provided, that no such amendment or
termination shall be effective if made in connection with or in anticipation of
a Change in Control at the request of, or upon the initiative of, the acquiror
in the Change in Control transaction or otherwise in connection with or
anticipation of the Change in Control.  After the occurrence of a Change in
Control and during the two-year period beginning on the effective date of the
Change in Control, this Plan may not be amended in a manner that would
materially, adversely affect Eligible Employees’ rights under the Plan or
terminated without the consent of a majority of the Eligible Employees who are
employed by an Employer at the time of the proposed amendment or termination or
who are Eligible Employees receiving severance benefits pursuant to Section 2 of
this Plan at such time.  Any action to amend or terminate this Plan on or after
the date on which a Change in Control occurs, without the foregoing consent,
shall not be effective prior to the end of the two-year period beginning on the
effective date of the Change in Control.

Section 12.Nature of Plan and Rights.  This Plan is an unfunded employee welfare
benefit plan, and no provision of this Plan shall be deemed or construed to
create a trust fund of any kind or to grant a property interest of any kind to
any Employee or former Employee.  Any payment which becomes due under this Plan
to an Eligible Employee shall be made by his or her Employer out of its general
assets, and the right of any Eligible Employee to receive a payment hereunder
from his or her Employer shall be no greater than the right of any unsecured
general creditor of such Employer. The Plan is intended to be exempt from the
requirements of the Employee Retirement Income Security Act of 1974, as amended.

Section 13.Entire Agreement; Offset; No Interference.

(a)This Plan constitutes the entire understanding between the Company and the
Eligible Employees with respect to the subject matter hereof and, except as
expressly provided herein, supersedes the provisions of all other prior
agreements expressly concerning the payment of severance benefits upon a
termination of employment in connection with or following a Change in Control;

11

 

--------------------------------------------------------------------------------

 

provided, that in no event shall payments or benefits provided pursuant to any
other severance agreement or policy entitle any Eligible Employee to a
duplication of payments and benefits pursuant to this Plan and, in the event of
an Anticipatory Termination, any amount payable hereunder shall be offset and
reduced by the amount of any termination payments or benefits previously
provided to such Eligible Employee under any other severance arrangement with
the Company.

(b)Except as expressly provided herein, and subject to the severance payment and
benefit provisions hereof, this Plan shall not interfere in any way with the
right of the Company to reduce the Eligible Employee’s compensation or other
benefits or terminate the Eligible Employee’s employment, with or without
Cause.  

Section 14.Anticipatory Changes.  Notwithstanding any provision in this Plan to
the contrary, no Employee shall suffer any reduction in the level of protections
or benefits that would otherwise be enjoyed by the Employee hereunder as a
result of any adverse change (including without limitation any such change in
Base Salary; Target Bonus; assumptions or calculation methodology used for
determining Actual Bonus; insurance coverages; or rank or status as an
Employee), made in connection with or in anticipation of a Change in Control at
the request of, or upon the initiative of, the acquiror in the Change in Control
transaction or otherwise in connection with or anticipation of the Change in
Control (each, an “Anticipatory Change”).  In the event of any such Anticipatory
Change, the provisions of this Plan shall be applied, and any amounts under this
Plan shall be calculated, as if such Anticipatory Change had not occurred.

Section 15.Spendthrift Provision.  No right or interest of an Eligible Employee
under this Plan may be assigned, transferred or alienated, in whole or in part,
either directly or by operation of law, and no such right or interest shall be
liable for or subject to any debt, obligation or liability of such Eligible
Employee.

Section 16.Notice.  Notice of termination for Cause or resignation for Good
Reason shall be given in accordance with this Section, and shall indicate the
specific termination provision under the Plan relied upon, and the relevant
facts and circumstances. Any notice and all other communication provided for in
this Plan shall be in writing and shall be deemed to have been duly given when
received at the respective addresses set forth below, or to such other address
as the Company or the Eligible Employee may have furnished to the other in
writing in accordance herewith.

If to the Company:

Engility Holdings, Inc.

4803 Stonecroft Boulevard

Chantilly, VA 20151

 

If to Employee:

To the most recent address of Employee set forth in the personnel records of the
Company.

12

 

--------------------------------------------------------------------------------

 

Section 17.Effectiveness.  This Plan shall be effective as of the Effective Date
and shall remain in effect until terminated pursuant to Section 11 of this Plan.

 

 

 

 

 

ENGILITY HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/  Thomas O. Miiller

 

 

 

 

Name:

Thomas O. Miiller

 

 

 

 

Title:

Senior Vice President, General

 

 

 

 

 

Counsel and Corporate Secretary

 

 

 

13

 

--------------------------------------------------------------------------------

 

Exhibit A

CONFIDENTIALITY AND NON-COMPETITION RESTRICTIVE COVENANTS

I.Confidentiality.  While employed by the Company, and at any time thereafter,
no Eligible Employee shall, without the prior written consent of the Company,
use, divulge, disclose or make accessible to any other person, firm,
partnership, corporation or other entity any Confidential Information pertaining
to the business of the Company or any of its Affiliates, except when required to
do so by applicable law, by a court, by any governmental agency, or by any
administrative body or legislative body (including a committee thereof);
provided, however, that the Eligible Employee shall give reasonable notice under
the circumstances to the Company that he or she has been notified that he or she
will be required to so disclose as soon as possible after receipt of such notice
in order to permit the Company to take whatever action it reasonably deems
necessary to prevent such disclosure and the Eligible Employee shall cooperate
with the Company to the extent that it reasonably requests him or her to do
so.  For purposes of this paragraph I, “Confidential Information” shall mean
non-public information concerning the financial data, strategic business plans,
product development (or other proprietary product data), customer lists,
marketing plans and other non-public, proprietary and confidential information
of the Company, its Affiliates or customers, that, in any case, is not otherwise
available to the public (other than by the Eligible Employee’s breach of the
terms hereof).  Notwithstanding anything herein to the contrary, nothing in this
Plan shall: (i) prohibit an Eligible Employee from making reports of possible
violations of federal law or regulation to any governmental agency or entity in
accordance with the provisions of and rules promulgated under Section 21F of the
Exchange Act or Section 806 of the Sarbanes-Oxley Act of 2002, or of any other
whistleblower protection provisions of state or federal law or regulation; (ii)
require notification or prior approval by the Company of any reporting described
in clause (i), (iii) prohibit an Eligible Employee from receiving any monetary
award from the Securities and Exchange Commission pursuant to Section 21F of the
Exchange Act, (iv) prevent or prohibit an Eligible Employee from participating,
cooperating, or testifying in any charge, action, investigation, or proceeding
with, or providing information to, any self-regulatory organization,
governmental agency or legislative body, and/or pursuant to the Sarbanes-Oxley
Act of 2002 or any other whistleblower protection provisions of state or federal
law or regulation, or (v) prevent or prohibit an Eligible Employee from filing,
testifying, participating in or otherwise assisting in a proceeding relating to
an alleged violation of any federal, state or municipal law relating to fraud,
or any rule or regulation of the Securities and Exchange Commission or any
self-regulatory organization.  The Defending Trade Secrets Act provides that an
Eligible Employee may not be held criminally or civilly liable under any federal
or state trade secret law for the disclosure of a trade secret that is made in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; or that is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.  In the event that an Eligible Employee files a lawsuit for
retaliation by the Company or any of its Affiliates for reporting a suspected
violation of law, an Eligible Employee may disclose the trade secret to the
Eligible Employee’s attorney and use the trade secret information in the court
proceeding, if an Eligible Employee files any document containing the trade
secret under seal and does not disclose the trade secret, except pursuant to
court order.

A - 1

 

--------------------------------------------------------------------------------

 

II.Non-Competition and Non-Solicitation.  In consideration of the Company’s
obligations under the Plan to which this Exhibit A is attached, each Eligible
Employee agrees that for a period of no less than twelve (12) months after
termination of employment with the Company, without the prior written consent of
the Board, and which may be extended at each Eligible Employee’s discretion, up
to a period of time commensurate with the Eligible Employee’s Severance
Multiple, provided that such election to extend shall take place prior to the
Eligible Employee signing the Release in the Plan (A) he or she will not,
directly or indirectly, either as principal, manager, agent, consultant,
officer, stockholder, partner, investor, lender or employee or in any other
capacity, carry on, be engaged in or have any financial interest in, any (i)
entity which is in Competition with the business of the Company or its
Affiliates or (ii) Competitive Activity and (B) he or she shall not, on his or
her own behalf or on behalf of any person, firm or company, directly or
indirectly, solicit or offer employment to any person who is or has been
employed by the Company or its Affiliates at any time during the twelve (12)
months immediately preceding such solicitation.  For purposes of this paragraph
II: (a) an entity shall be deemed to be in “Competition” with the Company or its
Affiliates if it is principally involved in the purchase, sale or other dealing
in any property or the rendering of any service purchased, sold, dealt in or
rendered by the Company or its Affiliates as a part of the business of the
Company or its Affiliates within the same geographic area in which the Company
effects such sales or dealings or renders such services at the Relevant Date;
and (b) “Competitive Activity” shall mean any business into which the Company or
any of its Affiliates has taken substantial steps to engage, as of the Relevant
Date, which would be deemed to be in Competition with the business of the
Company or its Affiliates if such steps had been completed prior to the Relevant
Date; and (c) the term “Relevant Date” shall mean the effective date of
termination of the Eligible Employee’s employment with the Company.

III.Exception.  Notwithstanding anything contained in this Exhibit A, nothing
herein shall (i) prohibit any Eligible Employee from serving as an officer,
employee or independent consultant of any business unit or subsidiary which
would not otherwise be in Competition with the Company or its Affiliates or a
Competitive Activity, but which business unit is a part of, or which subsidiary
is controlled by, or under common control with, an entity that would be in
competition with the Company or its Affiliates, so long as the Eligible Employee
does not engage in any activity which is in Competition with any business of the
Company or its Affiliates or is otherwise a Competitive Activity or (ii) be
construed so as to preclude the Eligible Employee from investing in any publicly
or privately held company, provided the Eligible Employee’s beneficial ownership
of any class of such company’s securities does not exceed 5% of the outstanding
securities of such class.

IV.Enforcement.  If an Eligible Employee has breached any of the covenants
contained in this Exhibit A, the Company may, in addition to pursuing any other
remedies it may have in law or in equity, cease making any payments or providing
benefits otherwise required by this Plan and/or obtain an injunction against the
Eligible Employee from any court having jurisdiction over the matter restraining
any further violation of this Exhibit A by the Eligible Employee.  Further, if
in the opinion of any court of competent jurisdiction any of the restraints
identified herein is not reasonable in any respect, such court shall have the
right, power and authority to excise or modify such provision or provisions of
this covenant as to the court shall appear not reasonable and to enforce the
remainder of the covenant as so amended.

 

A - 2

 